DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/23/21 have been fully considered but they are not persuasive. As previously explained Cadario teaches pressing to form the restoration, as applicant acknowledges; Cadario also notes that the blanks “the arrangement of the individual parts [of ingot] can then be put together as desired by the user” [0040, Fig 3a-4c] and thus the blanks are modified in color and opacity to some extent in regards to the final desired part, i.e. reverse mapping [0013, 0015, 0018, 0020]. While the examiner does not disagree that Cardario utilizes the channels to control the distribution of material within the restoration, itself not excluded by the claim, this requires some estimation of the distribution within the final restoration; otherwise, there would be no way to determine how to optimize the channels. The Korten reference then teaches dental blank is built up through additive manufacturing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027]. As building the blank of Cadario through the process of Korten would result in a blank produced by additive manufacturing that was designed taking into account the flow paths during the pressing process, the claims would be met by this combination. As to the 3D model, Korten notes creation of 3D models of the blank and restoration [0023, 0029, 0030]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407).
As to claim 1, Cadario a method for producing a dental restoration comprising providing, a blank (24, 25, 27) having a predefined spatial dependency of material properties comprising color and/or opacity and/or optical structural features [0006, 0038, Fig 3a-4d], pressing the blank [0039], through a channel (19) structure [0037, Fig 1, 5a, 5b], into a mold cavity (21) corresponding to the dental restoration, wherein the channel structure (19) and the spatial distribution of color and/or opacity and/or optical structural features in the blank (24,25,27) are coordinated [0038], such that one of a plurality of possible distributions of color and/or opacity is obtained in the dental restoration formed in the mold cavity, wherein the spatial dependency of color and/or opacity and/or of optical structural features in the blank is determined from a desired distribution of color and/or opacity and/or of optical structural features in the dental restoration to be produced, taking account of the flow paths in the channel structure, wherein the blank as the portions of the blank have color and opacity gradients chosen to result in a natural looking tooth when pushed through the channels [0038, 0042, 0043].
Cadario does not explicitly state the blank is being built up individually in an additive method with a
 Korten teaches a method of making a dental blank wherein the dental blank is built up through additive manufacturing [0019, 0061] from a 3D model of the blank [0023, 0029, 0030] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027] based on a 3D model of the restoration [0023, 0029, 0030]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built the blank using an additive manufacturing process such that the color gradient of the blank 3d model would ultimately correspond to a restoration 3D model, as suggested by Korten, in order to create a blank aesthetically similar to teeth.  
Cadario teaches required spatial dependency of color and/or opacity and/or optical structural features in the blank is determined by the desired distribution of color and/or opacity and of optical structural features in the dental restoration to be produced being subjected to a chronologically backward simulation of the flow processes during the pressing of the material 
As to claim 2, Cadario teaches the blank is heated during or before the pressing [0014, 0016].  
As to claim 3, Cadario in view of Korten teaches building up the blank as explained above, Cadario doesn’t describe any required pretreatment in the case that the blank is a single part [0016] and is inserted without any further intermediate steps directly into a press chamber of a press muffle, in order to produce a dental restoration (106) [0038]. Additionally, Korten notes that the post build up sintering step is optional [0041].
As to claim 4, Cadario does not explicitly state the built-up blank (105) is pre-sintered or dense-sintered before being introduced into press chamber.  
Korten teaches a method of making a dental blank wherein the dental blank is built up through 3D powder printing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027] and is presintered prior to further machining to provide a blank with greater resistance to stress [0040]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built the blank using an 3D powder printing, as suggested by Korten, in order to create a blank aesthetically similar to teeth and greater resistance to stress.   
As to claim 5, Cadario the blank is built up by a stereolithography, 3D powder printing or 3D inkjet printing method.  
Korten teaches a method of making a dental blank wherein the dental blank is built up through 3D powder printing [0019, 0061] with predetermined spatial dependent color and opacity phrased as coordinates of colors in order to create a blank that matched in color to the individual’s tooth [0012, 0016, 0020, 0023-0025, 0027]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and built the blank using an 3D powder printing, as suggested by Korten, in order to create a blank aesthetically similar to teeth.  
As to claim 11, Cadario teaches the blank is fabricated of ceramic [0016, Claim 1].
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407), as applied to claims 1-5, 11 above, and in further view of Heikkila (US 2015/0080495).
As to claim 6, Cadario in view of Korten disclose building up the blank as discussed above, but does not explicitly state glass with seeds is used.
Heikkila teaches glass with seeds phrased as glass bubble particulate [0092, 0170, claim 12] for use in additive manufacturing application, including creation of dental products [0082]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have altered the method of Cadario and utilized glass with seeds, as suggested by Heikkila, as this material had demonstrated success in additive manufacturing applications and for building dental products. 
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Cadario (US 2009/0136901) in view of Korten (US 2015/0335407), as applied to claims 1-5, 11 above, and in further view of Petticrew (US 5702514).
As to claim 7, Cadario in view of Korten disclose building up the blank as discussed above, but does not explicitly state the blank is composed of glass ceramic with a main crystal phase comprising lithium metasilicate, lithium disilicate or SiO2 phases or intermediates thereof.
Petticrew teaches a method of molding dental restoration [Abstract] wherein lithium disilicate is used because this material is non-toxic, resists thermal shock, has excellent strength, is corrosion resistant and produces dental restorations which approximate humane coloration [col . 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAND MELENDEZ whose telephone number is (571)270-0342.  The examiner can normally be reached on 9 AM- 6 PM Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 






/ARMAND MELENDEZ/Examiner, Art Unit 1742 

/JEFFREY M WOLLSCHLAGER/Primary Examiner, Art Unit 1742